DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the claim depends from claim 7 which has been cancelled. Thus, it is unclear from which claim it is meant to depend. For the purposes of examination, the examiner assumes that claim 8 is dependent from claim 1.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is dependent upon cancelled claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 4, 6, 8, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frerichs (EP 1878592, see machine translation) (Frerichs ‘592) (of record), Frerichs (EP 1878593, see machine translation) (Frerichs ‘593) (of record), and Hisatomi et al. (EP 0881060).

Regarding claims 1-2, Frerichs ‘592 discloses a process for building tyres for vehicle wheels, comprising: forming a tyre in the process, the tyre comprising a belt structure ([0019]); depositing a tread band (Fig. 1: 2, 3) in a radially outer position with respect to said belt structure by winding a continuous elongated element made of elastomeric material according to coils that are axially adjacent and/or partially superimposed (Fig. 1: 10, 10’) ([0005], [0007], [0019]); and applying a conductive liquid elastomeric compound continuously extending between a radially outer surface of the tread band and a radially outer surface of the belt structure ([0025]), wherein the conductive liquid elastomeric compound (Fig. 1: 5) is applied on at least one of said coils (Fig 1: 10) already wound in the tread (Fig. 1: 2), which is thereby necessarily in a radially outer position with respect to said belt structure. One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that because the conductive liquid elastomeric compound (Fig. 1: 5) is made from an electrically conductive rubber mixture ([0001]), said applying of the conductive liquid elastomeric compound continuously extending between the radially outer surface of the tread band and the radially outer surface of the belt structure will necessarily generate electrically conductive paths formed by the liquid elastomeric compound that connect the radially outer surface of the tread band with the radially outer surface of said belt structure. Frerichs ‘592 further discloses that the shape of the conductive liquid elastomeric compound may be straight, wavy, or zigzag in shape ([0015]). In other words, there must necessarily be free zones on said at least one of said coils, adapted to directly adhere with a subsequent axially adjacent coil, if the conductive liquid elastomeric compound is provided in a wavy (i.e. undulating) shape.
However, Frerichs ‘592 does not expressly recite that the conductive liquid elastomeric compound is applied during said depositing of the tread band. 
Frerichs ‘593 teaches a process for building tyres for vehicle wheels, similar to Frerichs ‘592, comprising: forming a tyre in process, the tyre comprising a belt structure (Fig. 3a: 6) ([0022]); depositing a tread band (Fig. 3a: 2) in a radially outer position with respect to said belt structure (Fig. 3a: 6) by winding a continuous elongated element (Fig. 3a: 10) made of a non-conductive rubber mixture (i.e. elastomeric material) according to coils that are axially adjacent and/or partially superimposed (Fig. 3a) ([0022]); and applying, during said depositing of the tread band and on at least one of said coils already wound in radially outer position with respect to said belt structure (Fig. 3a; see also Fig. 2 showing conductive material 5 is applied during the depositing of tread rubber 10) ([0005]-[0007], [0010], [0022]), an electrically conductive rubber mixture (i.e. a conductive liquid elastomeric compound) (Fig. 3a: 5) continuously extending between a radially outer surface of the tread band (Fig. 3a: 2) and a radially outer surface of the belt structure (Fig. 3a: 6) ([0005]-[0007], [0010], [0022]), wherein the conductive liquid elastomeric compound is applied to the tread band before the tread band is finished forming ([0007]). Frerichs ‘593 further teaches that said applying comprises applying the conductive liquid elastomeric compound (Figs. 1-2, 3a: 5) on a visible circumferential surface (Figs. 1-2, 3a: see inclined side faces of strips 10) of the coil just wound (Figs. 1-2, 3a: 10) ([0005]-[0007], [0010], [0022]), and wherein the visible circumferential surface is radially extended between the radially outer surface of the tread band (Fig. 3a: 2) and the belt structure (Fig. 3a: 6), and the conductive liquid elastomeric compound is applied on zones of the radially outer surface of the tread band and of the belt structure adjacent to said visible circumferential surface of the coil (Fig. 3a). Accordingly, the process does not require intervention (i.e. interference) in the strip of material provided for winding ([0007]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Frerichs ‘592 in order to provide that the conductive liquid elastomeric compound is applied during said depositing of the tread band so as to provide a process that does not require interference with the strip of material that is wound, as taught by Frerichs ‘593. 
Frerichs ‘592 further discloses that the conductive liquid elastomeric compound may be poured, injected or extruded into the groove formed in the tread ([0009]-[0010]), and that the groove for receiving the conductive liquid elastomeric compound may be formed by cutting ([0012]). However, modified Frerichs ‘592 does not expressly recite that applying the conductive liquid elastomeric compound comprises: generating, by an applicator, depressions in the tyre; and filling, by said applicator, the depressions with said conductive liquid elastomeric compound as the depressions in the tyre are generated.
Hisatomi teaches a process for building tyres for vehicle wheels, comprising: forming a tyre in the process (Figs. 1, 8-9, 14), the tyre comprising a belt structure (Figs. 1, 8: 117; Figs. 9, 14: 217); depositing a tread band (Figs. 1, 8: 118; Figs. 9, 14: 218) in a radially outer position with respect to said belt structure (Figs. 1, 8: 117; Figs. 9, 14: 217); and applying a conductive liquid elastomeric compound (Fig. 1: 123; Fig. 8: 167; Fig. 9: 223; Fig. 14: 227; Figs. 4-5: 148) continuously extending between a radially outer surface of the tread band (Figs. 1, 8: 118; Figs. 9, 14: 218) and a radially outer surface of the belt structure (Figs. 1, 8: 117; Figs. 9, 14: 217), said applying generating electrically conductive paths (Fig. 1: 123; Fig. 8: 167; Fig. 9: 223; Fig. 14: 227) formed by the liquid elastomeric compound (Figs. 4-5: 148), the electrically conductive paths (Fig. 8: 167; Fig. 14: 227) connecting the radially outer surface of the tread band (Fig. 8: 118; Fig. 14: 218) with the radially outer surface of said belt structure (Fig. 8: 117; Fig. 14: 217); wherein applying the conductive liquid elastomeric compound comprises: generating, by an applicator (Fig. 4: 139), depressions in the tyre (Figs. 4-5: 138) that are cut, as disclosed by Frerichs ‘592 as well as discussed above; and filling, by said applicator (Figs. 4-5), the depressions (Figs. 4-5: 138) with said conductive liquid elastomeric compound (Figs. 4-5: 148) as the depressions in the tyre are generated (Figs. 4-5). In this manner, a pneumatic tire is provided that can be commercially produced in a simple, economical, and reliable manner (Page 2 lines 27-28), as is highly desirable (Page 2 lines 20-23). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Frerichs ‘592 in order to provide that applying the conductive liquid elastomeric compound comprises generating depressions in the tyre by an applicator, and filling the depressions by said applicator with said conductive liquid elastomeric compound as the depressions in the tyre are generated, so as to obtain a pneumatic tire having electric discharge elements that can be commercially produced in a simple, economical, and reliable manner, as taught by Hisatomi.

Regarding claim 4, as discussed above in claim 1, Frerichs ‘592 discloses that the conductive liquid elastomeric compound may be applied according to a wavy (i.e. an undulated) continuous path that is extended along a circumferential extension of the tread band ([0015]).

Regarding claim 6, as discussed above in claim 1, Frerichs ‘593 teaches that the conductive liquid elastomeric compound is applied to the tread band before the tread band is finished forming ([0007]). In other words, depositing the tread band comprises applying the conductive liquid elastomeric compound simultaneously with the winding of the continuous elongated element because the deposition of the tread band is not interrupted. 

Regarding claim 8, Frerichs ‘592 further discloses that the conductive liquid elastomeric compound comprises carbon black filler (i.e. conductive particles) ([0020]). Frerichs ‘592 also discloses that the conductive liquid elastomeric compound consists of a rubber mixture ([0020]), and thereby necessarily must contain natural rubber and/or synthetic rubber. 

Regarding claim 30, Frerichs ‘592 discloses a process for building tyres for vehicle wheels, comprising: forming a tyre in the process, the tyre comprising a belt structure ([0019]); depositing a tread band (Fig. 1: 2, 3) in a radially outer position with respect to said belt structure by winding a continuous elongated element made of elastomeric material according to coils that are axially adjacent and/or partially superimposed (Fig. 1: 10, 10’) ([0005], [0007], [0019]); and applying a conductive liquid elastomeric compound continuously extending between a radially outer surface of the tread band and a radially outer surface of the belt structure ([0025]), wherein the conductive liquid elastomeric compound (Fig. 1: 5) is applied on at least one of said coils (Fig 1: 10) already wound in the tread (Fig. 1: 2), which is thereby necessarily in a radially outer position with respect to said belt structure. One of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least find obvious, that because the conductive liquid elastomeric compound (Fig. 1: 5) is made from an electrically conductive rubber mixture ([0001]), said applying of the conductive liquid elastomeric compound continuously extending between the radially outer surface of the tread band and the radially outer surface of the belt structure ([0025]) will necessarily generate electrically conductive paths formed by the liquid elastomeric compound that connect the radially outer surface of the tread band with the radially outer surface of said belt structure. Frerichs ‘592 further discloses that the shape of the conductive liquid elastomeric compound may be straight, wavy, or zigzag in shape ([0015]). In other words, there must necessarily be free zones on said at least one of said coils, adapted to directly adhere with a subsequent axially adjacent coil, if the conductive liquid elastomeric compound is provided in a wavy (i.e. undulating) shape.
However, Frerichs ‘592 does not expressly recite that the conductive liquid elastomeric compound is applied during said depositing of the tread band. 
Frerichs ‘593 teaches a process for building tyres for vehicle wheels, similar to Frerichs ‘592, comprising: forming a tyre in process, the tyre comprising a belt structure (Fig. 3a: 6) ([0022]); depositing a tread band (Fig. 3a: 2) in a radially outer position with respect to said belt structure (Fig. 3a: 6) by winding a continuous elongated element (Fig. 3a: 10) made of a non-conductive rubber mixture (i.e. elastomeric material) according to coils that are axially adjacent and/or partially superimposed (Fig. 3a) ([0022]); and applying, during said depositing of the tread band and on at least one of said coils already wound in radially outer position with respect to said belt structure (Fig. 3a; see also Fig. 2 showing conductive material 5 is applied during the depositing of tread rubber 10) ([0005]-[0007], [0010], [0022]), an electrically conductive rubber mixture (i.e. a conductive liquid elastomeric compound) (Fig. 3a: 5) continuously extending between a radially outer surface of the tread band (Fig. 3a: 2) and a radially outer surface of the belt structure (Fig. 3a: 6) ([0005]-[0007], [0010], [0022]), wherein the conductive liquid elastomeric compound is applied to the tread band before the tread band is finished forming ([0007]). Frerichs ‘593 further teaches that said applying comprises applying the conductive liquid elastomeric compound (Figs. 1-2, 3a: 5) on a visible circumferential surface (Figs. 1-2, 3a: see inclined side faces of strips 10) of the coil just wound (Figs. 1-2, 3a: 10) ([0005]-[0007], [0010], [0022]), and wherein the visible circumferential surface is radially extended between the radially outer surface of the tread band (Fig. 3a: 2) and the belt structure (Fig. 3a: 6), and the conductive liquid elastomeric compound is applied on zones of the radially outer surface of the tread band and of the belt structure adjacent to said visible circumferential surface of the coil (Fig. 3a). Accordingly, the process does not require intervention (i.e. interference) in the strip of material provided for winding ([0007]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Frerichs ‘592 in order to provide that the conductive liquid elastomeric compound is applied during said depositing of the tread band so as to provide a process that does not require interference with the strip of material that is wound, as taught by Frerichs ‘593. 
Frerichs ‘592 further discloses that the conductive liquid elastomeric compound may be poured, injected or extruded into the groove formed in the tread ([0009]-[0010]), and that the groove for receiving the conductive liquid elastomeric compound may be formed by cutting ([0012]). However, modified Frerichs ‘592 does not expressly recite that the conductive liquid elastomeric compound is applied by an applicator, said applicator having a movable surface with a design defined by elements in relief and/or by recesses, so as to generate said depressions while the conductive liquid elastomeric compound is applied. 
Hisatomi teaches a process for building tyres for vehicle wheels, comprising: forming a tyre in the process (Figs. 1, 8-9, 14), the tyre comprising a belt structure (Figs. 1, 8: 117; Figs. 9, 14: 217); depositing a tread band (Figs. 1, 8: 118; Figs. 9, 14: 218) in a radially outer position with respect to said belt structure (Figs. 1, 8: 117; Figs. 9, 14: 217); and applying a conductive liquid elastomeric compound (Fig. 1: 123; Fig. 8: 167; Fig. 9: 223; Fig. 14: 227; Figs. 4-5: 148) continuously extending between a radially outer surface of the tread band (Figs. 1, 8: 118; Figs. 9, 14: 218) and a radially outer surface of the belt structure (Figs. 1, 8: 117; Figs. 9, 14: 217), said applying generating electrically conductive paths (Fig. 1: 123; Fig. 8: 167; Fig. 9: 223; Fig. 14: 227) formed by the liquid elastomeric compound (Figs. 4-5: 148), the electrically conductive paths (Fig. 8: 167; Fig. 14: 227) connecting the radially outer surface of the tread band (Fig. 8: 118; Fig. 14: 218) with the radially outer surface of said belt structure (Fig. 8: 117; Fig. 14: 217); wherein applying the conductive liquid elastomeric compound comprises: generating, by an applicator (Fig. 4: 139), depressions in the tyre (Figs. 4-5: 138) that are cut, as disclosed by Frerichs ‘592 as well as discussed above; wherein the conductive liquid elastomeric compound is applied by an applicator (Figs. 4-6), said applicator having a movable surface with a design defined by elements in relief and/or by recesses (Figs. 4-6), so as to generate said depressions while the conductive liquid elastomeric compound (Figs. 4-6: 148) is applied. In this manner, a pneumatic tire is provided that can be commercially produced in a simple, economical, and reliable manner (Page 2 lines 27-28), as is highly desirable (Page 2 lines 20-23). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Frerichs ‘592 in order to provide that the conductive liquid elastomeric compound is applied by an applicator, said applicator having a movable surface with a design defined by elements in relief and/or by recesses, so as to generate said depressions while the conductive liquid elastomeric compound is applied, so as to obtain a pneumatic tire having electric discharge elements that can be commercially produced in a simple, economical, and reliable manner, as taught by Hisatomi. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6, 8, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. 
On page 8 of the Remarks, Applicant argues that “Frerichs '593 teaches to fill or spray the flowable electrically conductive rubber mixture in the channel 8 but does not disclose any device configured for both ‘generating...depressions in the tyre’ and ‘filling...the depressions’ … [a]nd it certainly does not teach doing both at the same time.” Applicant further argues that “Frerichs '592 does not teach or suggest the simulatnous [sic] generating of depressions and applying of compound from a single applicator”. The examiner refers to the detailed rejection above as to how the claim limitations are satisfied by the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749